DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-13, 15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitecki (6,311,547) in view of Walsh et al. (2016/0039656), Bath et al. (2016/0339200) and further in view of Cao et al. (2017/0193810).

With respect to claim 1, Nitecki teaches in Fig. 1 a fuel dispenser (1), comprising: a base cabinet (as seen in in Fig. 1 housing all internal components of 1) having fuel dispensing components that include at least one motor and at least one pump therein (Col. 3 lines 8-15), the at least one pump (10) being configured to receive fuel from a storage tank (2) and the at least one motor (10) being configured to drive the at least one pump (Col. 3 lines 8-15) to deliver the fuel to at least one hose (50) on the fuel dispenser for dispensing the fuel (as seen in Fig. 1), the base cabinet having a bottom pan (101) configured to receive any fluid leaking within the base cabinet (Col. 2 line 65 to Col. 3 line 3); an electronics housing (i.e. a housing for housing 32, as seen in Fig. 1) isolated from the base cabinet (as seen in Fig. 1) and containing a control system (32) configured to control the fuel dispensing components (Col. 4 lines 14-24); and a leak detection assembly comprising at least one sensor (103) disposed within the base cabinet (as seen in Fig 1) and configured to sense the presence of fluid within the bottom pan (Col. 3 lines 8-15), the at least one sensor (103) configured to measure an amount of sensed fluid (Col. 3 lines 8-15) within the bottom pan (101, specifically element 102 which is part of the bottom pan 101) and compare the amount of sensed fluid (via 103) to a preset threshold (N).
Nitecki remains silent regarding an imaging apparatus disposed within the base cabinet and operatively coupled to the sensor such that the imaging apparatus is activated by the sensor when the sensor detects that the amount of sensed fluid is greater than the preset threshold, the imaging apparatus obtaining at least one image of the bottom pan when the imaging apparatus is activated by the sensor, the leak detection assembly being configured to determine an amount of the sensed fluid contained within the bottom pan based upon the at least one image, and a transmission apparatus configured to transmit the at least one image to a remote device upon activation of the imaging apparatus for verifying the presence of fluid within the bottom pan, 
Walsh et al. teaches an imaging apparatus (500, Fig. 28) disposed within an enclosure (700) and operatively coupled to a sensor (708) such that the imaging apparatus (500) is activated by the sensor (708) when the sensor (708) detects fluid within the bottom of the enclosure [0135], the imaging apparatus (500) obtaining at least one image of the bottom when the imaging apparatus (500) is activated by the sensor [0135], and a transmission apparatus (i.e. a portion of 100) configured to transmit the at least one image to a remote device (126) upon activation of the imaging apparatus (500) for verifying the presence of fluid [0142] within the bottom pan (via a user operating a POS receiving the image of the fluid [0060] and a verification module) and a transmission apparatus (i.e. a portion of 32) configured to transmit a shutdown notification signal (Col. 3 lines 22-30) to a device (motor) when the amount of detected fluid exceeds the preset threshold (N).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the dispenser of Nitecki to include the imaging apparatus and supporting control logic of Walsh et al. such that when the amount of sensed fluid is greater than the preset threshold N of Nitecki, the camera of Walsh is activated, taking an image and sending the image to a secondary system as taught by Walsh et al. because such a modification remotely alerts a user to a leak having occurred, ensuring safety when refueling.
Walsh et al. as modified by Nitecki remains silent regarding the leak detection assembly being configured to determine an amount of the sensed fluid contained within the bottom pan based upon the at least one image, and the transmission apparatus configured to transmit a false 
Bath et al. teaches a similar camera sensor as part of a detection assembly [0250] configured to determine an amount [0251] of a fluid contained within a pan (5110) based upon the at least one image (as captured within the pan).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Nitecki to include the control logic taught in Bath et al. for determining an amount of fluid captured by an image because such a modification allows the device of Nitecki (as modified) to determine an amount of fluid within an enclosure, thereby ensuring accurate detection of a leak within that enclosure without human interaction.
Walsh et al. as modified by Nitecki and Bath et al. remains silent regarding the transmission apparatus configured to transmit a false alarm notification signal to the remote device when the amount of sensed fluid is less than the preset threshold, and configured to transmit a shutdown notification signal to the remote device.
Cao et al. teaches a similar transmission apparatus configured to transmit a false alarm notification signal (as s230) to a remote device (i.e. a user smart device [0035]) when the amount of sensed fluid is less than the preset threshold (i.e. classifying data indicates a false condition), and configured to transmit a notification signal to the remote device (i.e. user device).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Walsh et al. to include the control logic of Cao et al. such that false alarms and shut down signals are sent to a user’s remote device when detection signals 

With respect to claim 3, Nitechi as modified by Walsh et al. teaches the fuel dispenser (1), wherein the modified control system (32) is coupled to the at least one sensor (103) and to the at least one imaging apparatus (500 of Walsh), and wherein the modified control system (32 of Nitechi) controls the sensor (103) and activates the imaging apparatus (500 of Walsh). 

With respect to claim 4, Nitechi as modified by Walsh et al. teaches wherein the modified control system (32 of Nitechi) receives the at least one image (captured by 500 of Walsh et al.).

With respect to claim 5, Nitechi as modified by Walsh et al. teaches wherein the at least one sensor (103) is mounted within the base pan (101).

With respect to claim 6, Nitechi as modified by Walsh et al. teaches wherein the at least one imaging apparatus (500 of Walsh et al.) is mounted to a sidewall (i.e. a sidewall of 700 seen in Fig. 28 of Walsh et al.) of the base cabinet (of Nitechi, as modified).

With respect to claim 8, Nitechi as modified by Walsh et al. teaches wherein the at least one imaging apparatus (500 of Walsh et al.) is configured to take periodic images [0135] of Walsh et al. of the bottom pan (101 of Nitechi).



With respect to claim 10, Nitecki teaches in Fig. 1 a fuel dispenser (1), comprising: a control system (32); a sensor (103) configured to detect the presence of fluid in a bottom pan (101) of a base cabinet (as seen in Fig. 1) of a fuel dispenser (Fig. 1), and to output a detection signal (Col. 3 lines 8-15) containing data representing detection of the presence of fluid (Col. 3 lines 8-15).
Nitecki remains silent regarding an imaging device positioned within the base cabinet and configured to acquire at least one image of the bottom pan in response to receipt of the detection signal and output an imaging signal to the control system containing data representing the at least one image in response to the detection signal; and a notifier configured to generate at least one notification; wherein the control system is configured to determine an amount of the detected fluid contained within the bottom pan based upon the at least one image; and wherein the control system is configured to transmit a false alarm notification signal to the notifier when the amount of detected fluid is less than a preset fluid threshold, and the control system is configured to transmit a shutdown notification signal to the notifier when the amount of detected fluid exceeds the preset fluid threshold.
Walsh et al. teaches an imaging apparatus (500, Fig. 28) disposed within an cabinet (700) and configured to acquire (via 500) at least one image in response to receipt of the detection signal [0135] and output an imaging signal to a control system (100) containing data representing 
 It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the dispenser of Nitecki to include the imaging apparatus and supporting control logic of Walsh et al. such that when the amount of sensed fluid is greater than the preset threshold N of Nitecki, the camera of Walsh is activated, taking an image and sending the image to a secondary system as taught by Walsh et al. because such a modification remotely alerts a user to a leak having occurred, ensuring safety when refueling.
Walsh et al. as modified by Nitecki remains silent regarding wherein the control system is configured to determine an amount of the detected fluid contained within the bottom pan based upon the at least one image; and wherein the control system is configured to transmit a false alarm notification signal to the notifier when the amount of detected fluid is less than a preset fluid threshold.
Bath et al. teaches a similar camera sensor as part of a detection assembly [0250] configured to determine an amount [0251] of a fluid contained within a pan (5110) based upon the at least one captured image (as captured within the pan).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Nitecki to include the control logic taught in Bath et al. for determining an amount of fluid captured by an image because such a modification allows the 
Walsh et al. as modified by Nitecki and Bath et al. remains silent regarding the control system is configured to transmit a false alarm notification signal to the notifier when the amount of detected fluid is less than a preset fluid threshold.
Cao et al. teaches a similar transmission apparatus configured to transmit a false alarm notification signal (as s230) to notifier (i.e. a user smart device [0035]) when the amount of sensed fluid is less than the preset threshold (i.e. classifying data indicates a false condition), and configured to transmit a notification signal to the notifier (i.e. user device).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Walsh et al. to include the control logic of Cao et al. such that false alarms and shut down signals are sent to a user’s remote device, i.e. a notifier, when detection signals indicate thresholds have been met or not as such a modification ensures a user is aware of conditions [0004] within the fuel dispensing device and can act accordingly.

With respect to claim 11, Nitecki as modified by Walsh et al. teaches wherein the sensor (103 of Nitecki) is configured to output the detection signal (to indicate the presence of the liquid) to the imaging device (500 and corresponding control logic of Walsh et al. ).

With respect to claim 12, Nitecki as modified by Walsh et al. teaches wherein the sensor (103 of Nitecki) is configured to measure an amount of the detected fluid (Col. 3 lines 16-30 of Nitecki) and output the detection signal including data representing the measured amount of the detected fluid (such that a comparison is made to determine if a threshold has been surpassed).

With respect to claim 13, Nitecki as modified by Walsh et al. and Kaneko et al. teaches further comprising the modified control system (32 of Nitecki) configured to: receive the detection signal from the sensor (103), and output the detection signal to the imaging device (500 of Walsh et al.) when the measured amount of the detected fluid exceeds a first fluid threshold (N, as taught in Col. 3 lines 16-29).

With respect to claim 15, Nitecki as modified by Walsh et al. teaches further comprising a pump (10) positioned within the base cabinet (as depicted in Fig. 1 of Nitecki) and configured to draw a fluid fuel from a reservoir (2), wherein the control system (as modified) is configured to transmit a shutdown signal to the pump (10) when the amount of detected fluid exceeds a preset fluid (N) threshold (Col. 3 lines 8-38), the shutdown signal causing the pump (10) to halt draw of fluid fuel from the reservoir (20) upon receipt.

With respect to claim 17, Nitecki as modified by Walsh et al. teaches further comprising a user interface (Col. 4 lines 14-24) and a pump (10 of Nitecki), the user interface being configured to: receive the imaging signal (via 61) from the imaging device (as taught by Walsh et al.), display the at least one image (as taught in [0006] of Walsh), and receive a first user input after display of the at least one image (via a user operating the pump) and transmit a shutdown signal to the pump (as taught by Nitecki); and the pump (10) being positioned within the base cabinet (as depicted in Fig. 1 of Nitecki) and configured to, draw a fluid fuel from a reservoir (2) prior to receipt of the shutdown signal, and halt draw of the fluid fuel from the reservoir upon receipt of the shutdown signal (Col. 3 lines 8-38 of Nitecki).

With respect to claim 18, Nitecki as modified by Walsh et al. teaches wherein the user interface (Col. 4 lines 14-24 of Nitecki) is mounted to a frame (i.e. a portion of the housing depicted in Fig. 1) of the fuel dispenser (as seen in Fig. 1 of Nitecki).

With respect to claim 19, Nitecki as modified by Walsh et al. teaches further comprising a user interface (Col. 4 lines 14-24 of Nitecki), the user interface being configured to: receive the imaging signal from the imaging device (500 of Walsh et al.), display the at least one image ([0006] of Walsh et al.), and - 18-Atty. Docket No.: 047376-243F01US / 201711receive a second user input after display of the at least one image and transmit a notification signal to the notifier (i.e. the portion of the control capable of receiving any number of user inputs during operation of the fuel pump).

With respect to claim 20, Nitecki as modified by Walsh et al. teaches the fuel dispenser wherein the imaging apparatus (500 of Walsh et al.) is configured to obtain the at least one image of the bottom pan only when activated by the sensor (via the control logic taught by Walsh. [0135]).

With respect to claim 20, Nitecki as modified teaches all that is claimed in the above rejection of claim 1 but remains silent regarding the bottom pan has a plurality of regions, the leak detection assembly comprises a plurality of leak detection assemblies, and each of the plurality of leak detection assemblies corresponds to one of the plurality of regions.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bottom of the pan and the leak detection assembly to have a plurality of regions, .

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitecki (6,311,547) in view of Walsh et al. (2016/0039656), Bath et al. (2016/0339200) and Cao et al. (2017/0193810), as applied to claim 1, further in view of Hutchinson et al. (2005/0236045).

With respect to claim 2, Nitecki teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the at least one sensor is configured to detect a change in weight of the bottom pan when fluid is collected in the pan.
Hutchinson et al. teaches a similar sensor used to detect a change in weight of the bottom pan (i.e. collected chamber [0010]) when fluid is collected in the pan [0010].
Because both Nitechi and Hutchinson et al. teach sensors for detecting leaks, it would have been obvious to one of ordinary to substitute one sensor with another to achieve the predictable results of detecting leaks.  Further, such a modification allows for the system to use a conversion factor to determine a fluid level so the system can alert a user upon a threshold crossing [0010].

s 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitecki (6,311,547) in view of Walsh et al. (2016/0039656), Bath et al. (2016/0339200) and Cao et al. (2017/0193810), as applied to claim 1, further in view of Lewis et al. (2016/0159509).

With respect to claim 7, Nitecki as modified by teaches all that is claimed in the above rejection of claim 1, wherein the at least one sensor is a pressure sensor.
Lewis et al. teaches a similar system that measures an environment of a container using a pressure sensor [0040].
Because both Nitechi and Lewis et al. teach sensors for detecting leaks, it would have been obvious to one of ordinary to substitute one sensor with another to achieve the predictable results of detecting leaks.  Further, such a modification allows for the system to ensure proper operation of the system, alerting a user if specific hazardous conditions are sensed [0009].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.